Beldock, Acting P. J.
(concurring). I concur, but only for the reason hereinafter stated. Repeal by implication is not favored. (Peterson v. Martino, 210 N. Y. 412, 418.) Where two statutes are seemingly repugnant, they should, if possible, be so construed that the later may not operate as a repeal of the earlier by implication. (People ex rel. Bronx Parkway Comm. v. Common Council & Bd. of Estimate of City of Yonkers, 229 N. Y. 1.) This is especially so where the later statute is general, and the earlier is special. (Cimo v. State of New York, 306 N. Y. 143.) In my opinion, it may not be said that the Legislature determined by the later statute (Highway Law, § 340-a) that the right of eminent domain shall be exercised as to appellant’s property. All this later statute does is to authorize respondent to appropriate property for a route ‘ ‘ passing through or northerly of White Plains ”. Since the route may be laid out outside the hospital property, the two statutes (L. 1927, eh. 659; Highway Law, § 340-a) may coexist without repugnancy by merely making the route pass northerly of White Plains.